“DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on July 16, 2021.
Claim 6 is currently cancelled.
Claims 1, 11, 15, and 16 are currently amended.
Claims 7, 8, and 15 are amended by the Examiner’s Amendment below.
Claims 1-5, 7-12, 15, and 16 are currently pending and have been allowed. 

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Korea on April 17, 2017. It is noted, however, that applicant has not filed a certified copy of the translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English as required by 37 CFR 1.55.  The English language translation of a non-English language foreign application must be filed together with a statement that the translation of the certified copy is accurate.


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Lee on September 1, 2021.

The application has been amended as follows: 
7. (Currently Amended) The apparatus of Claim 1, wherein the cooperative shopping complete message includes at least one of the number of completely purchased products among the products paid for and the total purchase amount.

8. (Currently Amended) The apparatus of Claim 1, wherein if the cooperative shopping complete message is provided to a group chat room, the cooperative shopping complete message is available to be read only by a version of the chat application installed on, respectively, a host device or a guest device participating in cooperative shopping with members in the group chat room.

15. (Currently Amended) A method, performed by one or more processors, for providing a cooperative shopping service in association with a chat application, comprising: 

the selected identifier is included in a list of identifiers displayed in the version of the chat application installed on the host device, and the list of identifiers is managed by the chat application, 
the selected identifier is selected through a user interface of the version of the chat application installed on the host device, and 
the selected identifier is associated with at least one guest device, on each of which the chat application is installed; 
generating an invitation message and an invitation link for the selected identifier;
transmitting the generated invitation message and the generated invitation link to the host device and the at least one guest device, wherein the invitation message and the invitation link are displayed in the user interface of the version of the chat application installed respectively on the host device and the at least one guest device; 
generating a list of products in response to an acceptance signal from the at least one guest device responding to the invitation message, 
adding at least one product listed in the list of products to a shopping cart displayed on the host device upon a request from the host device or the at least one guest device;
transmitting order information about the at least one product to the version of the chat application installed on, respectively, at least one of the host device or the at least one guest device; and 
transmitting a cooperative shopping complete message to the group chat room through the chat application in response to the cooperative shopping service being terminated, 

transmitting the generated invitation message to a group chat room in which the host device or the at least one guest device participates through the chat application.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The present invention is directed towards a system providing a cooperative shopping service in association with a chat application.
Independent claims 1, 15, and 16 teach the novel and non-obvious features of:
a server including one or more processors configured to communicate with a host device and a guest device, wherein the server comprises a friend information unit, an invitation unit, and a cooperative shopping service providing unit, wherein
…the invitation unit is further configured to transmit a cooperative shopping complete message to the group chat room through the chat application when the cooperative shopping service is terminated.
The examiner notes the invitation unit configured to transmit a completion message to a group chat room through the chat application when the cooperative shopping service is terminated especially distinguishes the claimed invention from the prior art.  While a server able to communicate with devices and comprising friend information, invitation, and cooperative shopping service units is known, transmitting a cooperative shopping complete message to the group chat room through the chat application when the cooperative service is terminated is novel.  Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

Barbour discloses a collaborative commerce system comprising activing an art board, placing items onto the art board, inviting users to interface with the art board, and collaborating with the invited users.  However, Barbour does not anticipate of render obvious: the invitation unit is further configured to transmit a cooperative shopping complete message to the group chat room through the chat application when the cooperative shopping service is terminated.
Vincent teaches a global delivery system application installed on a device which can initiate a service provider shopping event based on a user’s current location.  However, Vincent does not anticipate of render obvious: the invitation unit is further configured to transmit a cooperative shopping complete message to the group chat room through the chat application when the cooperative shopping service is terminated.
Willman teaches a systems for facilitating group communications, such as a group chat application allowing users to send interactive messages to group chat recipients. Results may be determined based on submitted responses to the interactive messages and displayed to the sender of the interactive message.  However, Willmann does not anticipate of render obvious: the invitation unit is further configured to transmit a cooperative shopping complete message to the group chat room through the chat application when the cooperative shopping service is terminated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        

/RESHA DESAI/Primary Examiner, Art Unit 3625